DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The abstract of the disclosure is objected to because it is 156 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 10, line 18, “compressible reservoir 30” should read “compressible reservoir 28”  
Appropriate correction is required.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 10, line 3, there is no antecedent basis in the specification for “fragrance additives”

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13, line 13, “a mouthpiece” should read “the mouthpiece”
Claim 14, line 1, “a mouthpiece of the smoking article” should read “the mouthpiece of the smoking article”
Claim 14, line 3, “having a longitudinal channel” should read “having the longitudinal channel”
Claim 14, line 7, “providing a segment of filter” should read “providing the segment of filter”
Claim 14, line 7, “combination of a tubular element” should read “combination of the tubular element”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The limitation of “sealing means” mentioned initially on page 2, line 2 and more in depth on page 6, lines 24-33 of the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function. This limitation lacks an adequate written description because an indefinite, unbounded functional limitation would cover all ways of performing a function and would indicate that the inventors have not provided sufficient disclosure to show possession of the invention. It this case, the specific sealing means is unknown. It is indefinite as to whether the sealing means is a form of wax, compact fibers, glass, plastic, or some other material. It is also unknown whether an adhesive is present to retain the strong seal before activation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 recite “sealing means.” This language is improper and renders the claim indefinite because it is unclear what materials or mechanics make up the sealing means. For examination purposes, the “sealing means” will be given the broadest reasonable interpretation as any form of sealing or plugging that prevents the extinguishing liquid from escaping the reservoir through the neck portion until an external force is applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2005/0268926 A1).
Regarding claims 1 and 15, Hsu et al discloses a smoking article [0005] comprising a tobacco rod ([0011]; Fig. 1, tobacco portion 10) and a mouthpiece secured to a downstream end of the tobacco rod ([0011]; Fig. 1, filter portion 20 is secured downstream of the tobacco portion 10), the mouthpiece comprising: a tubular element defining a longitudinal channel (modified Fig. 4 below), wherein the tubular element is provided adjacent the downstream end of the tobacco rod (modified Fig. 4 below, the tubular element is provided at the upstream end of the mouthpiece which is adjacent to the downstream end of the tobacco portion); a downstream segment of filter material (modified Fig. 4 below), wherein the downstream segment of filter material is downstream of the tubular element (modified Fig. 4 below) and spaced apart from the tubular element to define a cavity between the tubular element and the downstream segment of filter material ([0013]; modified Fig. 4 below, receiving chamber is the cavity which will house 
    PNG
    media_image1.png
    322
    1010
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Figure 4)]the extinguishing element capsule).

Hsu et al. further discloses an extinguisher element ([0011], fire-extinguishing unit 30) comprising: a compressible reservoir (Fig. 3, compressed capsule 31) provided in the cavity between the tubular element and the downstream segment of filter material ([0014], lines 1-3; modified Fig. 4 above, capsule is housed in the receiving chamber), the compressible reservoir containing a liquid ([0014], lines 6-7; modified Fig. 4 above, capsule containing fire-extinguishing liquid); a neck portion extending in a longitudinal direction upstream from the reservoir ([0014], lines 6-9; modified Fig. 4 above, spout-out portion is upstream of the capsule) and having an open end ([0014], lines 10-15; [0015], lines 7-10; Fig. 3, there must be an open end for the liquid 32 to be ejected from the spout-out portion 33 towards the tobacco portion), wherein the neck portion is received in the longitudinal channel of the tubular element such that the open end is proximate the downstream end of the tobacco rod (modified Fig. 4 above).
Hsu et al. further discloses a sealing means provided over the open end of the neck portion ([0014], lines 6-15; [0015], lines 5-10; the spout-out portion is clearly sealed as the capsule is provided with a closed room to contain the liquid and the spout-out portion is designed to break the seal under pressure), wherein upon compression of the reservoir during use, the sealing means are broken and the liquid from the reservoir is releasable through the neck portion directly into the tobacco rod ([0015], lines 5-10; Fig. 3; liquid released through the neck portion would be both out of the upstream end of the mouthpiece and directly into the tobacco rod).
Regarding claim 5, Hsu et al. discloses the smoking article wherein the sealing means is a frangible cover portion ([0014], lines 6-12) which covers the open end of the neck portion ([0014], lines 6-15; [0015], lines 5-10; the capsule is provided with a closed room to contain the liquid and the spout-out portion is designed to break the seal under pressure) and which breaks upon compression of the reservoir ([0014], line 10-12; [0015], lines 7-9) such that the liquid from the reservoir is releasable through the open end of the neck portion ([0014], lines 12-15; [0015], lines 7-10). 
Regarding claim 6, Hsu et al. discloses the smoking article wherein the neck portion and the reservoir are integrally formed ([0014], lines 6-9; Figs. 2-3, spout-out portion 33 is integrally formed to the capsule 31).

    PNG
    media_image1.png
    322
    1010
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Figure 4)]Regarding claim 11, Hsu et al. discloses the smoking article wherein the downstream end of the reservoir abuts the downstream segment of filter material (modified Fig. 4 below, downstream end of the capsule abuts the downstream segment of filter material).



    PNG
    media_image1.png
    322
    1010
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Figure 4)]Regarding claim 13, Hsu et al. discloses a method of manufacturing a mouthpiece for a smoking article [0005], the method comprising the steps of: providing a tubular element having a longitudinal channel (modified Fig. 4 below); providing an extinguishing element ([0011], fire-extinguishing unit 30) comprising a compressible reservoir (Fig. 3, compressed capsule 31); a neck portion extending from the reservoir ([0014], lines 6-9; modified Fig. 4 below, spout-out portion extending from the capsule) and having an open end ([0014], lines 10-15; [0015], lines 7-10; Fig. 3, there must be an open end for the liquid 32 to be ejected from the spout-out portion 33 towards the tobacco portion); and sealing means provided over the open end of the neck portion ([0014], lines 6-15; [0015], lines 5-10; the spout-out portion is clearly sealed as the capsule is provided with a closed room to contain the liquid and the spout-out portion is designed to break the seal under pressure). 

Hsu et al. further discloses inserting the neck portion of the extinguishing element into the longitudinal channel of the tubular element (modified Fig. 4 above); combining the tubular element and the extinguishing element with a segment of filter material ([0019]; modified Fig. 4 above) such that the reservoir of the extinguishing element is positioned between the tubular element and the segment of filter material (modified Fig. 4 above); and circumscribing the tubular element, the extinguishing element and the segment of filter material with a wrapper to form the mouthpiece ([0013], lines 1-7; modified Fig. 4 above, wrapping paper circumscribing the whole filter portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2005/0268926 A1) .
Regarding claim 2, Hsu et al. teaches the smoking article wherein the open end of the neck portion of the extinguisher element is positioned at least 1 mm downstream of the upstream end of the tubular element (Figs. 2-4, shows a gap between the tip of the spout-out portion 33 and the upstream end of the filter portion). The examiner notes that while the figures are not drawn to scale, one of ordinary skill in the art would see that there is a gap present and use routine experimentation to determine a workable gap range. The determined gap range would be expected to meet the claim range of at least 1 mm. 
The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

    PNG
    media_image1.png
    322
    1010
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Figure 4)]Regarding claim 4, Hsu et al. teaches the smoking article wherein the length of the tubular element is between 3 mm and 5 mm (modified Fig. 4 below). The examiner notes that while the figure is not drawn to scale, one of ordinary skill in the art would see that the spout-out portion and the tapered portion of the capsule is inserted into the tubular element and use routine experimentation to determine a workable range for the total length of the tubular element. The determined range would be expected to meet the claim range of between 3 mm and 5 mm.

The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding claim 7, Hsu et al. teaches the smoking article wherein the diameter of the neck portion at the open end is between 2 mm and 4 mm (Figs. 2-4, shows a cross-sectional view of the spout-out portion 33). The examiner notes that while the figure is not drawn to scale, one of ordinary skill in the art would see that the diameter of the spout-out portion is smaller than the diameter of the capsule and use routine experimentation to determine a workable diameter range for the spout-out portion to allow for the extinguishing liquid to be released through the spout-out end under an increasing pressure without bursting the capsule itself. The determined range would be expected to meet the claim range of between 2 mm and 4 mm.
The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding claim 9, Hsu et al. teaches the smoking article wherein the reservoir is formed of a material having a thickness of between 30 microns and 60 microns (Fig. 3, shows a compressible capsule). The examiner notes that while the figure is not drawn to scale, one of ordinary skill in the art would see that the capsule is compressible and use routine experimentation to determine a workable thickness range to allow for the capsule to be thick enough to hold the extinguishing liquid and thin enough to be easily compressed. The determined range would be expected to meet the claim range of between 30 microns and 60 microns.
The courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding claim 12, Hsu et al. teaches the smoking article wherein the external diameter of the reservoir of the extinguisher element is at least 1 millimetre smaller than the external diameter of the downstream segment of filter material and the tubular element (modified Fig. 4 below, shows a cross-sectional view of the capsule where the diameter of the capsule is clearly smaller than the diameter of the downstream segment of filter material and the tubular element). The examiner notes that while the figure is not drawn to scale, one of ordinary skill in the art would see that the capsule diameter is clearly smaller and reasonably assume that the external diameter of the capsule is at least 1 mm smaller than the external diameter of the downstream 
    PNG
    media_image1.png
    322
    1010
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Figure 4)]segment of filter material and the tubular element.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2005/0268926 A1) in view of Dunlap et al. (US 2008/0173320 A1). 
Regarding claim 3, Hsu et al. disclose the smoking article wherein the tubular element is a hollow tube (modified Fig. 4 above, the spout-out portion and the tapered portion of the capsule is inserted into the hollow space of the tubular element). Hsu et al. also discloses the filter material can be embodied as materials capable of filtering fumes ([0013], lines 1-3). However, the reference does not explicitly disclose the smoking article wherein the tubular element is cellulose acetate.
Dunlap et al. teaches a similar filtered smoking article with a breakable capsule ([0001] and [0016]) wherein the tubular element is cellulose acetate ([0002], lines 8-9; [0030], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Hsu et al. to specify the filter material as cellulose acetate as taught by Dunlap et al. as it is a well-known filter material commonly found in smoking articles.
Regarding claim 10, Hsu et al. discloses the smoking article wherein the liquid in the reservoir of the extinguishing element comprises water ([0014], lines 6-7). Hsu et al. also discloses that an eatable pigment additive can be incorporated with the fire-extinguishing liquid ([0018], lines 1-4). However, the reference does not explicitly disclose the smoking article wherein the liquid in the reservoir of the extinguishing element comprises one or more hydrophilic fragrance additives.
Dunlap et al. teaches a similar smoking article with a breakable capsule ([0001] and [0016]) wherein the liquid in the reservoir of the extinguishing element comprises one or more hydrophilic fragrance additives [0078]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have modified the device of Hsu et al. to specify a fragranced flavorant as the capsule additive as taught by Dunlap et al. as an alternate means to notifying the user that the fire-extinguishing liquid has been released. Additionally, the use of a fragrance flavorant would provide a more pleasant fragrance and taste upon extinguishing the smoking device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2005/0268926 A1) in view of Seatts (US 4,436,101).
Regarding claim 8, Hsu et al. does not explicitly disclose the smoking article wherein the reservoir is formed of a polymeric material. 
Seatts teaches a similar smoking article with an extinguishing element (Col 1, lines 4-5) wherein the reservoir is formed of a polymeric material (Col 3, lines 58-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have modified the device of Hsu et al. to specify the capsule material as a polypropylene plastic as taught by Seatts because it is non-inflammable, fire-retardant, and compressible which allows the capsule to maintain its structural integrity while the smoking article is in use.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2005/0268926 A1) in view of Ercelebi et al. (US 2011/0232659 A1).
	Regarding claim 14, Hsu et al discloses all of the claim limitations as set forth above in claim 1. However, Hsu et al. does not explicitly disclose the method of producing a continuous longitudinal arrangement to cut and form a plurality of mouthpieces for the smoking article.  
Ercelebi et al. teaches a similar smoking article with a compressible capsule ([0001] and [0005]), and teaches a method comprising the steps of forming a continuous longitudinal arrangement (Fig. 6); and cutting the continuous longitudinal arrangement at a position midway along each segment of filter material ([0055]; Fig. 6, along cut lines 1-1 and 3-3) and at a position midway along each tubular element to form a plurality of mouthpieces ([0055]; Fig. 6, along cut line 2-2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have modified the device of Hsu et al. to specify the method of producing a plurality of filter ends containing a compressible capsule by forming and cutting a continuous rod of filters end midway between the capsules as taught by Ercelebi et al. This method of cutting a continuous rod of filters is a common method of producing a large amount of smoking device filter ends and would be well-known to one or ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N.D./Examiner, Art Unit 1747       
                                                                                                                                                                                                 /Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747